United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 16, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-41482
                         Conference Calendar



TYRONNE BENARD COOPER,

                                          Petitioner-Appellant,

versus


WARDEN EDWARD PEREZ,

                                          Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 2-04-CV-113
                      --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Tyronne Benard Cooper, federal prisoner # 09210-035, appeals

the district court’s dismissal of his 28 U.S.C. § 2241 petition

on summary judgment.   Cooper contends that the district court

erred by not ordering the Bureau of Prisons (BOP) to award credit

for that portion of Cooper’s state sentence that was served prior

to the imposition of his federal sentence.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 04-41482
                               -2-

     The Attorney General, through the BOP, determines what

credit, if any, will be awarded to prisoners for time spent in

custody prior to the commencement of their sentences.     See United

States v. Wilson, 503 U.S. 329, 331-32, 334 (1992).     The BOP

correctly determined under 18 U.S.C. § 3585(b) that it may not

award Cooper credit toward his term of imprisonment for any time

he spent in official detention prior to the commencement of his

sentence that was credited against another sentence.

     AFFIRMED.